Case 2:20-cv-01286-JMA-SIL Document 13 Filed 12/22/20 Page 1 of 3 PageID #: 106




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X    For Online Publication Only
DIANE PARNES,
                                                                           ORDER
                                    Plaintiff,                             20-CV-1286 (JMA) (SIL)
                                                                                         FILED
                        -against-                                                        CLERK
                                                                               12/22/2020 3:40 pm
ANDRES VAZQUEZ,
                                                                                  U.S. DISTRICT COURT
                                    Defendant.                               EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X           LONG ISLAND OFFICE
AZRACK, United States District Judge:

        Pending before the Court is the motion of plaintiff Diane Parnes (“Plaintiff”) for default

judgment against defendant Andres Vazquez (“Defendant”).                  For the reasons stated herein,

Plaintiff’s motion is GRANTED in part and DENIED in part.

                                                 I. DISCUSSION

    A. Defendant Defaulted

        Defendant was properly served, but has not answered, appeared, or responded to the instant

motion for default judgment, or otherwise defended this action.

    B. Liability

        When a defendant defaults, the Court is required to accept all the factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor.                   Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

the allegations in the complaint establish the defendant’s liability as a matter of law. Id. The Court

finds that the allegations in the complaint are sufficient to establish Defendant’s liability for
Case 2:20-cv-01286-JMA-SIL Document 13 Filed 12/22/20 Page 2 of 3 PageID #: 107




negligent misrepresentation, fraudulent misrepresentation, fraud, fraud in the inducement, breach

of fiduciary duty, and unjust enrichment.

       The complaint also brings causes of action for a constructive trust and a declaratory

judgment. (ECF No. 1 at 9-11.) However, these causes of action do not appear to be the subject

of the instant motion for default judgment. As explained below, the only specific relief sought by

Plaintiff’s motion for default judgment is: (1) an injunction requiring Defendant to provide

Plaintiff with the deed to the property; and (2) in the alternative, a money judgment against

Defendant in the event that Plaintiff is unable to obtain a deed from Defendant to the property.

       C. Damages

       “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court may determine that

there is a sufficient evidentiary basis for the damages sought by Plaintiff by

reviewing affidavits and other documentary evidence. See Cement & Concrete Workers Dist.

Council Welfare Fund, v. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012).

       The Court grants Plaintiff’s request for injunctive relief.     The Court hereby directs

Defendant to immediately provide Plaintiff with a deed to the property located at 242 Mark Tree

Road, Centereach, New York that transfers title of the property from Defendant to Plaintiff.


                                                 2
Case 2:20-cv-01286-JMA-SIL Document 13 Filed 12/22/20 Page 3 of 3 PageID #: 108




         Plaintiff also moves, in the alternative, for a money judgment against Defendant in the

amount of the fair market value of the property plus $495,120.00—the purported carrying charges

she paid over twenty years—if she is unable to recover the deed from Defendant. Plaintiff has not

submitted any evidence of the fair market value of the property or the carrying charges.1

Accordingly, her alternative request for this additional relief is denied without prejudice.

                                              II. CONCLUSION

         The Clerk of Court is respectfully directed to enter judgment directing Defendant to

immediately provide Plaintiff with a deed to the property located at 242 Mark Tree Road,

Centereach, New York that transfers title of the property from Defendant to Plaintiff. Plaintiff is

also directed to serve a copy of this Order on Defendant and file proof of service on ECF within

seven (7) days. The Clerk of Court is directed to not close this case.

SO ORDERED.

Dated: December 22, 2020
       Central Islip, New York

                                                                /s/ (JMA)            _______
                                                               JOAN M. AZRACK
                                                               UNITED STATES DISTRICT JUDGE




1
  Even if Plaintiff had provided the Court with some evidence of the carrying charges she incurred and the fair market
value of the property, Plaintiff has not explained, why, as a matter of compensatory damages, Plaintiff would be
entitled to recover both amounts.
                                                          3
